—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Freundlich, J.), dated April 16, 1996, which sustained the mother’s objections to an order of the same court (Lynaugh, H.E.), dated January 3, 1996, denying the petition for an upward modification of the child support obligation.
Ordered that the order is affirmed, with costs.
The Hearing Examiner concluded that application of the presumptive child support obligation, resulting in a weekly support obligation for the father in the amount of $177, would be unjust and inappropriate by creating a situation wherein the resources available to support the father’s three children from a subsequent marriage would be far less than those available to support the subject child. The Hearing Examiner therefore continued the father’s prior support obligation of $50 per week.
The Family Court sustained the mother’s objections to the Hearing Examiner’s order to the extent of increasing the father’s support obligation to $150 per week, an amount which the father now contends is also unjust and inappropriate. Our review of the record indicates, however, that the Family Court did not improvidently exercise its discretion in fixing the father’s child support obligation {see, Family Ct Act § 413 [1] [f]). O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.